0 Oo AOA NO oO F&F WO PY =

NO PO DP PP PDB DYMO NO - | S| S| S| =| S| =e => =
Do oa BR WO NO |- FD oO DBD NN TD Aa KF WO DYNO —

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA,
Plaintiff, Case No. 2:13-cr-099-LDG (PAL)

V. ORDER

TAMAS HORVATH,

Defendant.

 

 

For good cause shown,

THE COURT ORDERS that Defendant Tamas Horvath’s Motion for Leave to File a
Late 28 U.S.C. §2255 Motion to Vacate, Set Aside, or Correct Sentence by a Person in
Federal Custody (ECF No. 85) is DENIED;

THE COURT FURTHER ORDERS that Defendant Tamas Horvath’s Motion for
Order for United States Marshal to Transport to Federal Custody (ECF No. 86) is DENIED.

“a
}
(

DATED this _/ > day of February, 2020. a (/ Yo

Lo Li / [ + y
MOG AE!

Lloyd D. Géorge
United States District Judge

  

 

 
